11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

Zachary Dewayne McDonald,                    * From the 32nd District Court
                                               of Nolan County,
                                               Trial Court No. 12996.

Vs. No. 11-19-00415-CR                       * December 31, 2020

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete $22.50 of the time payment fee,
and to reflect that the first and second enhancement paragraphs, and the pleas to
those enhancement paragraphs, are “Not Applicable”; as modified, we affirm the
judgment of the trial court.